          Case 1:19-cv-00366-NONE-GSA Document 23 Filed 01/12/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11     DESHAWN DESHAY LESLIE,                      No. 1:19-cv-00366-NONE-GSA (PC)
12                    Plaintiff,                   ORDER ADOPTING FINDINGS AND
                                                   RECOMMENDATIONS
13             v.
                                                   (Doc. No. 22.)
14     JEREMY CLABORN, et al.,
                                                   ORDER DENYING PLAINTIFF’S MOTION
15                                                 FOR PRELIMINARY INJUNCTIVE RELIEF
                      Defendants.
16                                                 (Doc. No. 21.)
17
18
19
20
21          Plaintiff Deshawn Deshay Leslie is a jail inmate proceeding pro se and in forma
22   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to
23   a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24          On December 9, 2020, findings and recommendations were entered, recommending that
25   plaintiff’s motion for preliminary injunctive relief, filed on December 4, 2020, be denied.
26   (Doc. No. 22.) Plaintiff was granted fourteen days in which to file objections to the findings
27   and recommendations. (Id.) The time for filing objections has now expired, and plaintiff has
28   not filed objections or responded otherwise to the findings and recommendations.

                                                     1
          Case 1:19-cv-00366-NONE-GSA Document 23 Filed 01/12/21 Page 2 of 2



 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly,
 6          1.      The findings and recommendations issued by the magistrate judge on December
 7                  9, 2020, (Doc. No. 22), are adopted in full; and
 8          2.      Plaintiff’s motion for preliminary injunctive relief, filed on December 4. 2020,
 9                  (Doc. No. 21), is denied.
10
     IT IS SO ORDERED.
11
12      Dated:     January 11, 2021
                                                         UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
